Citation Nr: 0534054	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for liver disability.

3.  Entitlement to service connection for tendonitis of the 
wrists and elbows.

4.  Entitlement to service connection for skin disability, 
including chloracne, to include as due to herbicide exposure.

5.  Entitlement to service connection for incontinence.

6.  Entitlement to service connection for arthritis of 
multiple joints.

7.  Entitlement to service connection for a neurological 
disability.

8.  Entitlement to service connection for a herniated disc.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
ulcers of the legs.

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability.

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
migraine headaches.

12.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1969, including service in Vietnam.  His military 
occupational specialty (MOS) was vehicle repairman.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

A May 1998 rating decision reopened the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and denied the reopened claim.  The veteran timely appealed.

A May 1994 unappealed rating decision denied entitlement to 
service connection for bilateral ulcers of the legs due to 
Agent Orange.  A March 2003 rating decision, and November 
2004 Statement of the Case, denied entitlement to service 
connection for a right leg ulcer and did not find new and 
material evidence to reopen a claim for service connection 
for a chronic venous ulcer of the left leg.  The veteran 
timely appealed.  Consequently, it appears that the RO 
treated the claim of entitlement to service connection for a 
right leg ulcer as if sufficient new and material evidence 
had been received to reopen it without specifically finding 
new and material evidence to reopen the previously denied 
claim.  

Even if the RO determined in November 2004 that new and 
material evidence had been presented to reopen the claim for 
service connection for a right leg ulcer, such is not binding 
on the Board, and the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received with respect to the issue of service connection for 
right leg ulcer as part of the issue of whether new and 
material evidence has been presented to reopen a claim for 
entitlement to service connection for ulcers of the legs.

Although the November 2004 Statement of the Case, and 
subsequent Supplemental Statements of the Case, adjudicated 
the issues of entitlement to service connection for irritated 
linings and pockets of the stomach, to include gastric 
ulcers, and whether new and material evidence had been 
received to reopen a claim for service connection for 
irritable bowel syndrome, gastritis, duodenitis, and a hiatal 
hernia, to include spastic colon, the Board notes that the 
issue of entitlement to service connection for a 
gastrointestinal disability was denied by the Board in May 
1990.  Consequently, the correct issue on appeal is whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a gastrointestinal 
disability.

Based on the decision herein, the issue of entitlement to 
service connection for ulcers of the legs is remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show PTSD that is 
related to the veteran's military service.

2.  The medical evidence of record does not show a liver 
disorder that is related to the veteran's military service.

3.  The medical evidence of record does not show tendonitis 
of the wrists and elbows that is related to the veteran's 
military service.

4.  The medical evidence of record does not show a skin 
disability, including chloracne, that is related to the 
veteran's military service, to include exposure to 
herbicides.

5.  The medical evidence of record does not show incontinence 
that is related to the veteran's military service.

6.  The medical evidence of record does not show arthritis of 
multiple joints that is related to the veteran's military 
service.

7.  The medical evidence of record does not show a 
neurological disorder that is related to the veteran's 
military service.

8.  The medical evidence of record does not show a herniated 
disc that is related to the veteran's military service.

9.  Service connection for low back disability, headaches, 
and a gastrointestinal disability was denied by a Board 
decision dated in May 1990.

10.  Evidence received subsequent to the May 1990 Board 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claims.

11.  Service connection for ulcers of the legs was denied by 
an unappealed rating decision dated in May 1994.

12.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the May 1994 rating decision.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  A liver disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  Tendonitis of the wrists and elbows was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

4.  A skin disability, including chloracne, was not incurred 
in or aggravated by service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

5.  Incontinence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

6.  Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

7.  A neurological disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

8.  A herniated disc was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

9.  Evidence submitted to reopen claims of entitlement to 
service connection for low back disability, headaches, and a 
gastrointestinal disability is not new and material, and 
therefore, the claims are not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2005).

10.  Evidence submitted to reopen a claim of entitlement to 
service connection for ulcers of the legs is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  
With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent a letter to the veteran in October 2002 in which 
he was informed of the requirements needed to establish 
entitlement to service connection and to reopen a final 
decision.  He was informed in July 2003 of the requirements 
needed to establish service connection for PTSD.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  No additional private evidence was subsequently 
added to the claims files.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).    


VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issues on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

With respect to the issues of entitlement to service 
connection for PTSD, liver disability, tendonitis of the 
wrists and elbows, a skin disability, incontinence, 
arthritis of multiple joints, a neurological disability, 
and a herniated disc, the veteran has not been provided a 
VA examination in order to determine whether any of these 
disabilities are related to his military service.  
Nevertheless, none is required in this case.  

Such development is to be considered necessary only if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but, unlike this case, contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service Connection Claims 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, 
in the case of arthritis, service connection may be granted 
if such disease is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Evidence Considered

The veteran's service medical records, including his July 
1969 separation medical history and medical examination 
reports, do not reveal any complaints, findings, or diagnoses 
of PTSD, liver disability, tendonitis of the wrists and 
elbows, a skin disability, incontinence, arthritis of 
multiple joints, a neurological disability, and a herniated 
disc.
The post-service evidence on file consists of private medical 
reports beginning in August 1980, VA hospital reports dated 
in 1987 and 1988, VA outpatient treatment and examination 
reports dated from January 1988 to February 2005, a January 
1989 Social Security Administration disability award 
decision, an April 1999 personal hearing transcript, and 
written statements by and on behalf of the veteran.

Analysis

The veteran is claiming that he has liver disability, 
tendonitis of the wrists and elbows, incontinence, arthritis 
of multiple joints, a neurological disability, and a 
herniated disc due to service, and there is evidence that the 
veteran currently has at least some of the disabilities at 
issue.  However, despite the veteran's contentions that these 
disabilities began in service, the medical evidence on file 
does not support this claim.  There is no evidence of any of 
the disabilities in the veteran's service medical records, 
including on his July 1969 discharge examination report.  

The initial post-service notation of any of these 
disabilities was not until VA hospitalization in November 
1987, which is over 18 years after service discharge, when 
pinched nerves with arthritis, which the veteran said that he 
had had for more than six years, was diagnosed.  This lengthy 
period without treatment for the above noted disabilities is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  Cf. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Most 
important, the record on appeal contains no medical evidence 
that liver disability, tendonitis of the wrists and elbows, a 
skin disability, incontinence, arthritis of multiple joints, 
a neurological disability, or a herniated disc is related to 
military service.  

The veteran also claims that he developed a skin disability 
in service, including chloracne, to include as the result of 
exposure to Agent Orange.  The evidence of record reveals 
that the veteran served in Vietnam, and therefore he is 
presumed to have been exposed to herbicide agents, to include 
Agent Orange.  38 U.S.C.A. § 1116(f).  However, although 
resolved stasis dermatitis was diagnosed in May 2002, the 
medical evidence of record does not show a current diagnosis 
of a presumptive disorder under 38 C.F.R. § 3.309(e), to 
include chloracne, or other acneform diseases consistent with 
chloracne.  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  Id. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The evidence of record reveals ulcers of the legs, which are 
addressed as a separate disability below, but does not 
contain a current diagnosis of another chronic skin 
disability, including chloracne.  In fact, there is no 
competent medical evidence of record that relates any current 
skin disability to the veteran's military service or to 
herbicide exposure during such service.  Consequently, 
service connection for a skin disorder, including chloracne, 
is not warranted.

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that PTSD was initially diagnosed 
on VA examination in August 1989.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, 
the veteran's lay testimony regarding the reported stressor 
must be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, however, the veteran's service records do not 
show any evidence of combat, and he was not awarded any medal 
indicative of combat.  His MOS was vehicle repairman, 
although he testified in April 1999 that he also performed 
other jobs, including foot soldier, radio operator, and truck 
driver.  Based on the available records, however, the Board 
finds no objective evidence that the veteran served in 
combat; and, therefore, the provisions of 38 U.S.C.A. § 1154 
are not applicable in this case.  In order to establish 
service connection for a veteran who has no combat 
experience, as here, there must be independent evidence of 
record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 
288-89.  The veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 
9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

The veteran has contended, including at his April 1999 
personal hearing at the RO, that he accidentally ran over a 
Vietnamese boy, that he saw soldiers die, and that he had to 
load and unload dead bodies.  However, the veteran does not 
know if any record was made of the accident, as it was not 
his truck, and he does not remember the names of the people 
killed, although he does remember some nicknames.  
Consequently, because the service stressors cannot be 
verified, all of the elements needed to warrant entitlement 
to service connection for PTSD have not been shown and 
service connection for PTSD must be denied.  


With respect to the veteran's statements in support of his 
claim, such statements are not competent evidence to 
establish the etiology of a disability.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  A 
layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In summary, because there is no medical evidence in service 
of liver disability, tendonitis of the wrists and elbows, 
incontinence, arthritis of multiple joints, a neurological 
disability, a herniated disc, PTSD, or a skin disability, 
including chloracne, and there is no medical nexus opinion 
linking any of these disabilities to service, the 
preponderance of the evidence is against the veteran's 
claims.  Consequently, the doctrine of reasonable doubt is 
not for application, and service connection for liver 
disability, tendonitis of the wrists and elbows, 
incontinence, arthritis of multiple joints, a neurological 
disability, a herniated disc, PTSD, and a skin disability, 
including chloracne, is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

New and Material Evidence Claims

Law And Regulations

In general, Board decisions and unappealed RO decisions 
are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  "If new and material 
evidence is presented or secured with respect to a claim 
that has 
been disallowed, [VA] shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2005).  Because the veteran filed his request to 
reopen his claim after August 2001, the current version of 
the law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2005).

Low Back, Headaches, and Gastrointestinal Disability

The issues of entitlement to service connection for low back 
disability, headaches, and a gastrointestinal disability were 
originally denied by the Board in May 1990 because the 
evidence did not show that any of the disabilities were 
incurred in service.  

Previously considered evidence

Evidence on file at the time of the May 1990 Board 
decision consisted of the veteran's service medical 
records, an August 1980 private medical report, VA 
hospital reports dated in November 1987 and from January 
to March 1988, VA outpatient records dated in January 
1988, and an August 1989 VA examination report.  

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a low back 
disability, headaches, or a gastrointestinal disability, 
including on discharge medical history and examination 
reports dated in July 1969.  


According to the August 1980 medical report, the veteran 
had osteoporosis of the spine from an old injury; the 
veteran said that he had had problems since childhood.  
The diagnoses on VA hospitalizations in 1987 and 1988 
included a history of chronic diarrhea, possibly due to 
irritable bowel syndrome; gastric ulcers; headaches; 
irritable colon; and low back syndrome.  Low back and 
gastrointestinal disabilities were also diagnosed on VA 
examination in August 1989.

Evidence received since May 1990

Evidence received since May 1990 consists of VA outpatient 
records and examination reports dated from January 1988 to 
July 2005, private medical records beginning in November 
1988, and written statements by and on behalf of the 
veteran.  

The records received since May 1990 continue to show 
treatment for low back, headaches, and gastrointestinal 
disabilities.  VA x-rays in June 2005 show degenerative 
arthritis of the lumbar spine.  

Analysis 

The issues of entitlement to service connection for low back 
disability, headaches, and a gastrointestinal disability were 
denied by the Board in May 1990 because the evidence did not 
show that any of the disabilities was related to service.

As discussed above, in order for any of the veteran's claims 
to be reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
there must be new and material evidence that relates to a 
previously unsubstantiated fact necessary to substantiate the 
claim in order to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The pertinent medical evidence received by VA since May 1990 
does not reveal complaints or findings of low back disability 
until April 1991, which is over 21 years after service 
discharge, when a private medical report noted chronic low 
back pain.  Complaints of headaches or a gastrointestinal 
disability were not shown until even later than 1991.  
Moreover, the evidence on file since May 1990 does not 
include any nexus opinion linking low back, headaches, or a 
gastrointestinal disability to service.  Accordingly, this 
evidence is merely cumulative of evidence previously 
considered in May 1990. 

Consequently, as competent medical evidence of service-
related low back disability, headaches, or a gastrointestinal 
disability has not been received, the veteran's claims may 
not be reopened.  Because the evidence submitted since May 
1990 is not new and material, the claims of service 
connection for low back disability, headaches, and a 
gastrointestinal disability are not reopened and the benefits 
sought on appeal remain denied.

Moreover, the benefit of the doubt doctrine is not applicable 
to these issues since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims of entitlement to 
service connection for low back disability, headaches, and 
gastrointestinal disability.  

Ulcers Of The Lower Extremities

The issue of entitlement to service connection for ulcers of 
the lower extremities was originally denied by an unappealed 
rating decision dated in May 1994 because the evidence did 
not show that the veteran had an ulcer of either leg due to 
service, including service exposure to herbicides.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  Certain specified diseases are deemed associated with 
herbicide exposure, under VA law.  These diseases shall be 
service connected if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309.

Previously considered evidence

Evidence on file at the time of the May 1994 rating 
decision consisted of the veteran's service medical 
records, August 1980 and May 1991 private medical reports, 
VA hospital reports dated in November 1987 and from 
January to March 1988, VA outpatient records dated from 
January 1988 to December 1990, color photographs of the 
veteran's legs, and an August 1989 VA examination report.  

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an ulcer of either 
lower extremity, including on discharge medical history 
and examination reports dated in July 1969.  

According to the August 1980 medical report, the veteran 
had osteoporosis of the spine from an old injury; the 
veteran said that he had had problems since childhood.  
The diagnoses on VA hospitalizations in 1987 and 1988 
included a history of chronic diarrhea, possibly due to 
irritable bowel syndrome; gastric ulcers; headaches; 
irritable colon; and low back syndrome.  Low back and 
gastrointestinal disabilities were also diagnosed on VA 
examination in August 1989.

Evidence received since May 1994

Evidence received since May 1994 consists of private 
medical records beginning in November 1988, VA outpatient 
records and examination reports dated from October 1998 to 
July 2005, color photographs of the veteran's legs, and 
written statements by and on behalf of the veteran.  



Analysis 

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for ulcers of the lower extremities.  

The evidence added to the file after May 1994 includes a 
December 1998 VA outpatient assessment that it was as likely 
as not that the veteran's leg ulcers were due to his service 
exposure to Agent Orange.  This medical opinion is new and 
material evidence with respect to the issue of service 
connection for ulcers of the legs because such evidence 
suggests that the veteran has current bilateral leg ulcers 
that are related to exposure to herbicides during his 
military service.  This evidence was not previously of 
record, it bears directly and substantially upon the specific 
matter under consideration, and it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the veteran's claim of entitlement to 
service connection for ulcers of both legs is reopened. 


ORDER

Service connection for post-traumatic stress disorder, a 
liver disability, tendonitis of the wrists and elbows, a skin 
disability, incontinence, arthritis of multiple joints, a 
neurological disability, and a herniated disc is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for low back disability, 
headaches, and gastrointestinal disability not having been 
submitted, the claims are not reopened and the benefits 
sought on appeal remain denied.  

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for ulcers of the 
legs, and to that extent only, the appeal is granted.  


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for ulcers of the legs.  Although the 
October 1998 VA opinion cited above is new and material with 
respect to the issue of entitlement to service connection for 
ulcers of the legs, the Board notes that this opinion was 
reported in a psychiatric progress note by a VA health care 
provider who is not a medical doctor and had not reviewed the 
claims file.  In other words, the evidence is sufficient for 
reopening the claim but does not contain an adequate nexus 
opinion with sufficient supporting rationale to determine 
whether the veteran's current ulcers of the legs are causally 
related to service, to include exposure to herbicides, as is 
now called for by the VCAA. 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran must be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
ulcers of the legs, to include any 
treatment since July 2005.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO must 
obtain and associate with the file all 
records that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it must inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.

3.  Thereafter, the RO must arrange for 
review of the veteran's claims file by a 
health care provider with appropriate 
expertise to determine the etiology of 
the veteran's ulcers of the legs.  The 
reviewer must provide an opinion, based 
on all of the evidence on file, on 
whether the veteran's leg ulcers are 
causally related to his military service.  
The claims folder, including a copy of 
this Remand, must be made available to 
the reviewer.  If the reviewer determines 
after review of the claims file that 
physical examination of the veteran is 
needed prior to providing a nexus 
opinion, the RO must arrange for 
examination of the veteran by the 
reviewer.  Any indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether any 
current ulcers of the lower extremities 
were caused or aggravated by the 
veteran's military service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

4.  The RO must notify the veteran that 
if an examination is scheduled, it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, 
the RO must adjudicate the veteran's 
claim for service connection for ulcers 
of the legs on the merits, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran must be provided a Supplemental 
Statement of the Case.  The veteran and 
his representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


